Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 31, 2017

                                      No. 04-17-00024-CR

                                  Samuel Charles PERKINS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
   Trial Court No. CM021772, CM021773, CM021774, CM000409, CM000410, CM021770,
                 CM021771, CM022492, CM022493, CM023681, CM023682
                        Honorable Andrew Carruthers, Judge Presiding


                                         ORDER
        On January 12, 2017, Appellant Samuel Charles Perkins filed a motion in this court for
leave to file a late notice of appeal. His motion lists twelve different magistrate court cause
numbers, but it does not identify a specific judgment for which he wishes to file a late notice of
appeal, and the clerk’s record does not appear to contain an appealable order or judgment.
      This court has already dismissed appeals for want of jurisdiction in these same cause
numbers on three separate occasions: 04-15-00756-CR, 04-16-00046-CR, and 04-16-00467-CR.
        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. If Appellant fails to
show cause in writing as ordered, this appeal will be dismissed. See Castillo v. State, 369
S.W.3d 196, 198 (Tex. Crim. App. 2012) (citing Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996)) (“If a notice of appeal is not timely filed, the court of appeals has no option but to
dismiss the appeal for lack of jurisdiction.” (emphasis added)); Apolinar v. State, 820 S.W.2d
792, 794 (Tex. Crim. App. 1991) (“The courts of appeals do not have jurisdiction to review
interlocutory orders unless that jurisdiction has been expressly granted by law.”); see also
Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“There is no constitutional or
statutory authority granting the courts of appeals jurisdiction to hear interlocutory appeals
regarding excessive bail or the denial of bail.”); Sanchez v. State, 340 S.W.3d 848, 852 (Tex.
App.—San Antonio 2011, no pet.) (holding court of appeals lacked jurisdiction over appeal of
pretrial order on motion for reduction of bond); Bridle v. State, 16 S.W.3d 906, 908 (Tex.
App.—Fort Worth 2000, no pet.) (dismissing appeal for lack of jurisdiction because appeal of
order regarding condition of pretrial bond was not appealable).
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court